Velva L. Price
   Travis County District Clerk
   Travis County Courthouse Complex
   P.O. Box 679003
   Austin, Texas 78767-9003



   June 1, 2015
    Received via e-mail 6/3
   Mr. Jeffrey D. Kyle
   Third Court of Appeals
   P.O. Box 12547
   Austin, Texas 78711-2547

   Dear Mr. Kyle,

   A clerk’ s record in cause number, D-1-GN-12-003557 and Court of Appeals number
   03-15-00292-CV, styled, JENNIFER FRAME V CITY OF HOUSTON, was due in your office May
   18, 2015. Due to a clerical error by the clerk’ s office in calculating the due date for submission of the
   record, the record will be submitted to the 3rd Court of Appeals by the close of business on June 1,
   2015.

   Thank you for your consideration.

   If you have any questions, please contact me at (512) 854-4309

   Sincerely,

   Trish Winkler
   Deputy Court Clerk II
   (512) 854-4309




Administrative Offices      Civil and Family Division        Criminal Division               Jury Office
   (512) 854-9457                (512) 854-9457                (512) 854-9420              (512) 854-9669
   fax: 854-4744                 fax: 854-9549                 fax: 854-4566               fax: 854-4457